DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1: "slop" should be --slope--
Claim 7, line 2, "the groove ends at the inside of the first side block" should be --the groove ends inside of the first side block--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 9 recite the limitation "the reference surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 recites "a reference plane" in line 9. It is unclear whether the reference surface is in reference to the reference plane. For the purpose of examination, it is assumed to be the reference plane.
Claim 10 recites "the reference surface" and "the starting point of the slope" in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the inclined surfaces" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. It appears "surfaces" should be --surface--.
Claim 12 recites the limitation "the reference surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the reference surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the reference surface" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reference surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2017/0120689).
Regarding claim 1, Sato discloses a tire having a radial direction and circumferential direction, the tire comprising a tread, a pair of sidewalls each having a sidewall reference plane, and a plurality of side block grooves on at least one sidewall (see shoulder blocks 23 which extend into buttress region 27, Fig. 1, 3--since the blocks are on the buttress/sidewall part of the tire, the blocks are construed as side blocks). The side block groups comprise a first side block with groove (see block having groove 28 and terminating projecting ridge 29) and a second side block with slope portion (block having start of projecting ridge 29). The projecting ridge 29 is a slope that extends into the groove of the first side block and has height that becomes lower toward the first side block (see Fig. 1, 4, 5, 7, see triangular shape of slope).
Regarding claim 2, the slope (ridge 29) connects to the first side block at its terminal end (see Fig. 1, 3, 5, 7).
Regarding claim 3, the groove (28) ends within the first side block and is inclined inward with respect to the tire radial direction (see Fig. 1, 3, 5, 7).
Regarding claim 4, the slope has length longer than its width and is inclined inward in the tire radial direction (see Fig. 1, 3, 5, 7).
Regarding claim 5, a groove wall of the groove is higher than an end of the slope inside the groove (see Fig. 4).
Regarding claim 7, the ends of the slope (radially upper/lower ends) are located away from where the groove ends (see Fig. 4).
Regarding claim 9, the claim does not particularly define the boundaries or structure which delineates a first region and second region or the third region and the fourth region. In Sato, the blocks have first and second regions or third and fourth regions delineated by the diagonal sipe (Fig. 1), where the slope extends from a part of the block designated as the third region. Sato discloses the height of ridge 29 (slope) as the same as the height of the buttress region 27 (blocks) ([0046]).
Regarding claim 16, the tire of Sato is capable of being mounted and rotated in either direction. The recitation of the "main rotation direction" and "opposite direction" relates to the manner in which the tire is mounted and used. The groove in Sato is inclined inwards with respect to a tire rotational direction (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0120689) in view of Satake (US 20170259624).
Regarding claim 6, Sato does not disclose the height of the groove wall as higher than a starting point of the slope; however, it would have been obvious to a person having ordinary skill in the art to configure the slope with smaller height since Satake, similarly directed towards a tire sidewall, teaches a configuration of blocks with triangular sloped portion extending therebetween wherein the height of the sloped portion is less than that of the blocks to provide flexibility in the radial direction and avoid an unnecessary increase in rubber volume ([0044]). 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0120689) in view of Matsuda (US 2012/0216930).
Regarding claim 11, the claim does not particularly define the boundaries or structure which delineates a first region and second region. In Sato, the blocks have first and second regions delineated by the diagonal sipe (Fig. 1). Sato does not disclose an inclined surface having a height lowering as the inclined surface comes close to an end in the tire circumferential direction. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the blocks with an inclined portion along their circumferential edges since Matsuda, similarly directed towards a tire having side blocks, teaches configuring the groove edges which define the side blocks with chamfers to disperse distortions and improve processability of vulcanizing metal molds ([0061]).

Allowable Subject Matter
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Sato (US 2017/0120689). Sato discloses a sloping portion extending from one block into the groove of an adjacent block. Regarding claim 8, Sato discloses the slope with radially upper and lower sides that terminate before reaching the groove wall (see Fig. 4, 6, 9a-9d) and thus fails to teach or suggest both sides of the slope in the tire radial direction as connected to the groove wall as required by the claim. Regarding claim 10, Sato fails to teach or suggest a fourth region that is higher than a starting point of the slope and the fourth region as located away from the slope. Regarding claim 12, Sato and Matsuda fail to teach or suggest the slope as having an inclination angle with respect to the reference surface that is greater than that of the inclined surface. Regarding claim 13, Sato fails to teach or suggest a first and second region wherein the second region is higher than the first region with respect to the reference plane. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749